DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending:
		Claims 1-6 are rejected.
		Claims 7-15 are withdrawn. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an urban wastewater treatment plant. 
Group II, claim(s) 7-15, drawn to a method for urban waste water treatment by means of the plant. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of “recirculating the liquid from the bottom of said liquid phase area (3) to the bottom of said sludge area”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Turner (USPN 3,956,128).Turner teaches an apparatus for treating wastewater (see Entire Abstract) comprising recirculating (see Fig. 1, pipe 52 or tubing 34; see C3/L1-11 & C3/L48-55) the liquid from the bottom of said liquid phase .
During a telephone conversation with Roberto Ruschena on 06/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT10201700130809, filed on 11/16/2017. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
	Claim 1 recites “A urban” in line 1, consider rephrasing to – An urban – for grammatical clarity. Dependent claims are hereby objected due to dependency from objected claim 1. 
	Claim 2 recites “0,8” in line 3, consider rephrasing – 0.8 – or – 80% -- to clearly show the porosity units. Appropriate correction is required.
	Claim 6 recites “also” in line 3, please consider deleting “also” for grammatical clarity. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites the limitation “the effluent” in line 7. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires an effluent. 
	Claim 1 recites the limitation “said at least one sludge area” in line 11. It is not clear if the claim is referring to the at least one accumulation area of the sludge or something else. In interest of advancing prosecution, it is interpreted that “said at least one sludge area” is referring to the at least one accumulation area of the sludge.  
	Claim 1 recites the limitation “the suspended material” in line 13. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a suspended material. 
	Claim 1 recites the limitation “said at least one liquid phase area” in line 17. It is not clear if “said at least one liquid phase area” is referring to the at least an accumulation area of the liquid phase or something else. In interest of advancing prosecution, it is interpreted that “said at least one liquid phase area” is referring to the at least an accumulation area of the liquid phase.
	Claim 3 recites “said higher one of…” in line 2, it is not clear from the claims which of the containment planes is the higher one. In interest of advancing prosecution, it is interpreted that there is a higher one of the containment planes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Bargna (EP 2 307 323). 
Regarding claim 1, Turner teaches an urban waste water treatment plant (see Entire Abstract and Fig. 1), comprising: 
	- a tank (Fig. 1, tank 10 (Fig. 1, containment vessel 10); see C2/L39-50) subdivided into at least two distinct portions (see Fig. 1), said at least two distinct portions comprising at least an accumulation area (see annotated Fig. 1) of the sludge (“of the sludge” is an intended use; the accumulation area is capable for use with sludge, see C3/L51-57) and at least an accumulation area (see annotated Fig. 1) of the liquid phase (“of the liquid phase” is an intended use, the accumulation area is capable for use with liquid phase, see C3/L1-5),  - at least a feeding pipe (Fig. 1, feeding pipe 18 (Fig. 1, pipe 18); see C2/L45-50) of the waste water to be treated (“screened sewage source”) (see C2/L45-50);  
	-at least a recirculation pipe (Fig. 1, recirculation pipe 34, 52 (Fig. 1, tubing 34 or pipe 52); see C3/L1-5 & C3/L49-53) of the liquid phase (“circulating the liquid from the tank”) (see C3/L1-10); 
	-at least a discharge pipe (Fig. 1, discharge pipe 58 (Fig. 1, outlet 58); see C4/L49-51) of the effluent treated (“clear effluent”) (see C4/L49-55), withdrawn from said at least one accumulation area of the liquid phase (see Fig. 1), 
	–wherein said feeding pipe (Fig. 1, feeding pipe 18) of the waste water to be treated (“screened sewage source”) (see C2/L45-55) to direct waste water to the at least one sludge area (see annotated Fig. 1).
	- wherein inside said at least one sludge area (see annotated Fig. 1) it is provided porous material (Figs. 1 & 3-4, porous material 72 & 74 (Fig. 1, tubular elements 72 & semi-circular elements 74); see C5/L18-26), contained between two containment planes (Fig. 1, containment planes 86 & 88 (Fig. 1, upper and lower screens 86 & 88); see C5/L31-35), configured to allow the filtration of the waste water with removal of the suspended material (“packing consists of tubular elements...or semi-circular elements” and “suspended solids are removed by the microorganisms on the packing”) (see C5/L15-26 & C6/L13-17);  

	-wherein the bottom of said at least one liquid phase area is connected with the bottom of said at least one sludge area by means of a pipe and pumping means (see annotated Fig. 1) which allow the liquid to recirculate from the bottom of the liquid phase area to the bottom of the sludge area (“circulating the liquid from the tank through tubing a pump connected to the bottom of the tank through pipe”) (see C3/L1-11).  
Annotated Fig. 1

    PNG
    media_image1.png
    910
    756
    media_image1.png
    Greyscale


	In a related field of endeavor, Bargna teaches a plant and process for purification of wastewaters (see Entire Abstract) wherein a feeding pipe (Fig. 1, feeding pipe 6 (Fig. 1, pipeline 6); see ¶6) is configured so that the waste water is an inlet on the bottom (“pipeline enters into the lower portion of the bio filter”) (see Fig. 1 & ¶20) of said at least one sludge area (any area is considered a sludge area) (“bio filters…retained solids accumulated during the operating period”) (see ¶9)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feeding pipe of Turner such that said feeding pipe is configured so that the waste water is an inlet on the bottom of said at least one sludge area as taught by Bargna because said configuration provides an ascending flow (Bargna, see ¶20). 
	
	Regarding claim 4, Turner and Bargna teach the urban waste water treatment plant according to claim 1, wherein said liquid phase area comprises an aeration system (air pump 30 and piping connected thereto shown in Fig. 1 is considered the aeration system) configured to inject air on the bottom of said liquid phase area (“porous tubing...located in the bottom of the tank, supplies air from source”) (Turner, see C2/L55-60).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Bargna (EP 2 307 323) and further in view of Ghalib (US 2012/0061331). 
	Regarding claim 3, Turner and Bargna teach the waste water treatment plant according to claim 1.
	The combination of references does not explicitly teach wherein said higher one of said containment planes is inclined of maximum 50 to the horizontal direction.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the horizontal screen (containment plane) of Turner by positioning said screen in an inclined position as taught by Ghalib because inclined screens will produce the same result of removing floatables or suspended solids as horizontal or vertical screens (Ghalib, see ¶93) therefore one of ordinary skill in the art would have a reasonable expectation of success. 
	While the previous combination of references does not teach inclined of maximum 50 to the horizontal direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed incline angle of Turner (as modified by Ghalib) by adjusting the inclination angle to a maximum of 50 to the horizontal direction because modifying said angle would have been optimized by routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Bargna (EP 2 307 323) and further in view of Pan (CN105399285, google translation).
	Regarding claim 2, Turner and Bargna teach the waste water treatment plant according to claim 1.
	While Turner does not explicitly teach porous material having dimensions between 5 and 20 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed dimensions of Turner by adjusting said dimensions 
	Additionally, Turner does not explicitly teach volume of interstitial voids between 90 and 500 mm3 and wherein said porous material is made up of elements with porosity higher than 0, 8.
	Bargna teaches an embodiment wherein the volume of interstitial voids between 50 and 80 mm3 (see ¶23). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed volume of Turner by selecting a volume of interstitial voids between 50 and 80 mm3 as taught by Bargna because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	The previous combination of references does not teach wherein said porous material is made up of elements with porosity higher than 0, 8.
	In a related field of endeavor, Pan teaches a sewage treatment method for sludge reduction (see Entire Abstract) wherein said porous material is made up of elements with porosity higher than 0, 8 (0,8 is interpreted as 0.8 or 80%) (“porosity is greater than or equal to 90%”) (see Entire Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed porosity of Turner by adjusting the porosity to greater than or equal to 90% as taught by Pan because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

	Regarding claim 5, Turner, Bargna and Pan teach the urban waste water treatment plant according to claim 2, wherein said elements comprise plastic (“plastic element”) (Turner, see 

	Regarding claim 6, Turner, Bargna and Pan teach the urban waste water treatment plant according to claim 2, wherein said elements comprise also tongues on the outer surface (Turner, see annotated Fig. 4; a tongue is interpreted as a flap).  
Annotated Fig. 4

    PNG
    media_image2.png
    334
    488
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Canzoneri (USPN 5,011,597) teaches a single cell vertical static flow flotation unit.
	Khudenko (USPN 5616241) teaches treatment of wastewater and sludge. 
	Cairo (USPN 5,080,802) teaches induced gas liquid coalescer and floatation separator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
	
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778